IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONNA POWELL AND ROGER POWELL                : No. 788 MAL 2015
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
                                             :
PENNSYLVANIA HOUSING FINANCE                 :
AGENCY                                       :
                                             :
                                             :
PETITION OF: ROGER POWELL                    :


                                        ORDER



PER CURIAM

     AND NOW, this 8th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Mr. Justice Eakin did not participate in the decision of this matter.